 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   David Gard, et al.,                                No. CV-17-04539-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Ocwen Loan Servicing LLC, et al.,
13                  Defendants.
14
15                                       INTRODUCTION
16          In November 2005, Plaintiffs David and Lisa Gard (“Plaintiffs”) executed a $1.7
17   million promissory note and deed of trust on their home in Scottsdale, Arizona. It is
18   undisputed that Plaintiffs haven’t paid a nickel toward their mortgage since July 2010.
19   Accordingly, in August 2017, the trustee scheduled an auction on Plaintiffs’ home. Two
20   months later, Plaintiffs filed this lawsuit, which names the following four entities as
21   defendants: Morgan Stanley Home Loans, Morgan Stanley Credit Corporation
22   (collectively, “the Morgan Stanley Defendants”), Ocwen Loan Servicing LLC (“Ocwen”),
23   and U.S. Bank National Association (“U.S. Bank”). As relief, Plaintiffs seek a declaration
24   that none of these entities may foreclose on their home because (1) the statute of limitations
25   has expired, (2) no Defendant holds an ownership interest in the property that would allow
26   it to foreclose, (3) the Defendants’ ability to foreclose was eliminated when the loan was
27   securitized, and (4) foreclosure would result in impermissible double recovery.
28          Now pending before the Court are an array of different motions. First, the Morgan
 1   Stanley Defendants contend that although they were the original lenders and servicers on
 2   Plaintiffs’ loan, they transferred their interests in that loan to other entities many years ago.
 3   As a result, they have moved for summary judgment on the ground, inter alia, that
 4   Plaintiffs’ claims against them don’t present a justiciable controversy under Article III.
 5   (Doc. 57.) In response, Plaintiffs acknowledge the Morgan Stanley Defendants weren’t
 6   involved in the 2017 effort to initiate a trustee’s sale—Plaintiffs merely contend that “[t]he
 7   Morgan Stanley Defendants [were] named in this action for the sake of judicial efficiency”
 8   and that “the Morgan Stanley Defendants’ presence in the litigation serves a useful purpose
 9   in clarifying the legal resolution of the matter if the Court holds that the transfers claimed
10   to have occurred are invalid.” (Doc. 81 at 2, 6.) Given this clarification, the Court will
11   dismiss Plaintiffs’ claims against the Morgan Stanley Defendants for lack of subject matter
12   jurisdiction.1 The Court will also deny, as moot, the Morgan Stanley Defendants’ request
13   for judicial notice (Doc. 58).
14          Second, Ocwen and U.S. Bank (Doc. 52) and Plaintiffs (Doc. 62) have separately
15   moved for summary judgment. As explained below, the Court concludes that all four of
16   Plaintiffs’ theories for avoiding foreclosure lack merit and will therefore grant Ocwen’s
17   and U.S. Bank’s motion for summary judgment and deny Plaintiffs’ motion. This outcome
18   also makes it unnecessary to resolve Plaintiffs’ motion to withdraw admissions (Doc. 77).
19                                         BACKGROUND
20          The parties have filed a total of three statements of facts and four controverting
21   statements of facts. (See Docs. 54, 61, 63 [statements]; 75, 76, 80, 82 [controverting
22   statements].) The summary below is derived from the undisputed facts contained therein.
23          On November 28, 2005, Plaintiffs obtained a $1,743,600 loan from Morgan Stanley
24   Credit Corporation (“MSCC”). (Doc. 54 ¶ 2; Doc. 61 ¶ 1.) The loan was secured by a
25   promissory note and deed of trust recorded against Plaintiffs’ Scottsdale home. (Doc. 61
26   1
            The Morgan Stanley Defendants were the only parties to request oral argument on
27   the various motions now pending before the Court. The Court will deny their request
     because the issues have been fully briefed and oral argument will not aid the Court’s
28   decision. See Fed. R. Civ. P. 78(b) (court may decide motions without oral hearings);
     LRCiv. 7.2(f) (same).


                                                   -2-
 1   ¶ 2; Doc. 63 ¶ 1.) The note, which was made payable to MSCC, required Plaintiffs to make
 2   periodic payments such that the loan would be fully repaid by January 1, 2036. (Doc.
 3   61 ¶¶ 3–4.) The Deed of Trust states that “The Note or partial interest in the Note (together
 4   with this Security Instrument) can be sold one or more times without notice to the
 5   Borrower.” (Id. ¶ 5.)
 6          Between November 2005 and April 2012, either Morgan Stanley Home Loans or
 7   Saxon Mortgage Services, Inc. (“Saxon”) acted as the loan servicer. (Doc. 61 ¶ 13.)2
 8          On May 1, 2006, the note was transferred to LaSalle Bank National Association
 9   (“LaSalle”) as Trustee for Morgan Stanley Mortgage Loan Trust 2006-8AR Mortgage
10   Pass-Through Certificates, Series 2006-8AR. (Doc. 54 ¶ 4; Doc. 61 ¶ 7.)3 LaSalle later
11   merged with Bank of America, effective October 17, 2008. (Doc. 61 ¶ 8.)4 And on or about
12   November 11, 2010, U.S. Bank acquired substantially all of Bank of America’s corporate
13   trust business, which included the note. (Doc. 54 ¶ 6.)5
14   2
             Plaintiffs contend they only dealt with Morgan Stanley Home Loans and Ocwen as
15   loan servicers. (Doc. 82 ¶ 13.) Indeed, Plaintiffs appear to question whether Saxon is even
     a party to this action. (Doc. 81 at 1 n.1.) The briefing meanwhile suggests Saxon
16   conducted business as Morgan Stanley Home Loans, which is a party. (Doc. 57 at 1.) But
     the Court has no need to resolve the issue given its dismissal of the Morgan Stanley
17   Defendants. Suffice it to say that either Morgan Stanley Home Loans or Saxon serviced
     the loan from origination to April 2012.
18   3
             The parties dispute who made the transfer to LaSalle. All Defendants contend the
     note was first transferred from MSCC to Morgan Stanley Capital I Inc. (“MSCI”) via blank
19   indorsement and that MCSI then transferred it to LaSalle. (Doc. 54 ¶¶ 3-4; Doc. 61 ¶¶ 6-
     7.) However, Plaintiffs question the validity of any antecedent transfer between MSCC
20   and MSCI and contend that MSCC transferred the note to LaSalle. (Doc. 80 ¶¶ 3-4; Doc.
     82 ¶¶ 6-7.) In either case, as discussed infra Part II.B., LaSalle was either the note’s holder
21   or entitled to its indorsement.
     4
22           The Court takes judicial notice of the December 23, 2008 Certificate issued by the
     Office of the Comptroller of the Currency, which states that LaSalle merged with and into
23   Bank of America effective October 17, 2008. (Doc. 53 ¶ 3, Ex. 3 [Certificate].). Federal
     Rule of Evidence 201(b)(2) permits courts to take judicial notice of matters of public
24   record. Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001). The Court therefore
     finds that the merger certificate is a matter of public record for which judicial notice is
25   appropriate. Hall v. Live Nation Worldwide, Inc., 146 F. Supp. 3d 1187, 1192 (C.D. Cal.
     2015) (taking judicial notice of merger certificate). Moreover, although Plaintiffs contend
26   that “LaSalle was purchased by Bank of America, it did not merge with Bank of America”
     (Doc. 80 ¶ 5), it is irrelevant for purposes of this lawsuit whether Bank of America
27   technically acquired LaSalle’s assets via merger or purchase.
     5
             The Court takes judicial notice of the April 9, 2012 sworn, notarized affidavit
28   executed by U.S. Bank National Association Vice President Charles F. Pedersen, which
     was recorded in the West Hartford Land Records. (Doc. 53 ¶ 5, Ex. 5 [Affidavit].) The

                                                  -3-
 1          In or around July 2010, Plaintiffs stopped making payments on the loan. (Doc. 61
 2   ¶ 14; Doc. 63 ¶ 3.)
 3          On or about September 1, 2010, Plaintiffs received a “Notice of Intent to
 4   Accelerate” from Saxon. (Doc. 61 ¶ 17; Doc. 63 ¶ 7.) It stated that Plaintiffs were in
 5   breach of the note and that failure to pay the delinquent amount ($24,528.89) by October
 6   4, 2019 “may” result in the loan’s acceleration. (Id.; see also Doc. 60 at 38 [actual notice].)6
 7   The Notice did not demand the loan’s full and immediate repayment. (Doc. 61 ¶ 19.) Nor
 8   did anybody initiate a trustee’s sale against the property in that timeframe. (Id. ¶ 20.)
 9          On or about May 31, 2011, MSCC merged with and into Morgan Stanley Private
10   Bank, N.A. (“MSPB”). (Doc. 54 ¶ 7.)
11          On April 2, 2012, Ocwen began acting as the servicer of the loan. (Doc. 54 ¶ 8;
12   Doc. 61 ¶ 21; Doc. 63 ¶ 10.)
13          On May 18, 2012, Plaintiffs received a “Notice of Default” from Ocwen. (Doc. 54
14   ¶ 9.) It stated that the loan was in default and that if the default wasn’t cured by June 18,
15   2012, the loan “may” be accelerated, resulting in the total amount being immediately due
16   and payable. (Id.; see also Doc. 55 at 20–23 [actual notice].)7
17          On December 18, 2014, the Deed of Trust was assigned to U.S. Bank. (Doc.
18
     affidavit states that U.S. Bank acquired all of the mortgage-backed assets listed in the
19   attached schedule, which includes Morgan Stanley Mortgage Loan Trust 2006-8AR. (Id.
     at 43.) Thus, although Plaintiffs contend that U.S. Bank merely “purchase[d] some but not
20   all assets of Bank of America during the referenced sale” (Doc. 80 ¶ 6), and although
     Plaintiffs’ expert similarly suggests “there is no reason to believe that Trust 2006-8AR was
21   actually part of this purchase” (Doc. 80, Ex. 1, ¶ 27(c)), the Pederson affidavit makes clear
     that the assets at issue in this case were, in fact, included in the transfer. The Court
22   accordingly finds that the affidavit is a matter of public record of which judicial notice may
     properly be taken. See, e.g., Ossur hf v. Manamed Inc., 331 F. Supp. 3d 1005, 1009 (C.D.
23   Cal. 2017) (listing “county land records” among documents commonly subject to judicial
     notice); Durham v. Bank of N.Y. Mellon, 2012 WL 2529188, *1 (D. Or. 2012) (“The court
24   records and documents in county land records are properly subject to judicial notice.”).
     6
             Specifically, paragraph four of the “Notice of Intent to Accelerate” stated: “If the
25   Breach is not cured by the close of business on October 4, 2010, we may require immediate
     payment in full of all sums . . . without further demand and may invoke forfeiture
26   proceedings . . . .” (Doc. 60 at 38, emphases added.)
     7
27           Specifically, the “Notice of Default” stated at the top of page two that “On or before
     June 18, 2012, you must submit payment . . . for the entire total due amount stated above
28   [$185,103.71] . . . . Failure to bring your account current may result in our election to
     exercise our right to foreclose on your property.” (Doc. 55 at 21, emphasis added.)


                                                  -4-
 1   54 ¶ 11.)8 The following day, the United States District Court for the Southern District of
 2   New York entered a final judgment approving the settlement of a class action lawsuit
 3   between certain retirement systems and Morgan Stanley entities;9 however, there is no
 4   indication that Plaintiffs’ loan was satisfied as a result of that settlement. (Doc. 54 ¶ 12.)
 5            On August 31, 2017, an entity called Quality Loan Service Corporation
 6   (“Quality”)—which had, by that time, been named the trustee under the deed of trust—
 7   recorded a “Notice of Trustee’s Sale” concerning the property. (Doc. 54 ¶¶ 13, 16; Doc.
 8   61 ¶ 25.)
 9            On November 1, 2017, at U.S. Bank’s request, MSPB indorsed the note to U.S.
10   Bank via allonge, which is affixed to the note. (Doc. 54 ¶ 17.)10
11            On October 25, 2017, Quality recorded a “Cancellation of Trustee’s Notice of Sale”
12   concerning the property. (Doc. 61 ¶ 26.) To date, no foreclosure sale has taken place. (Id.
13   ¶ 27.)
14            On November 6, 2017, Plaintiffs filed this case in Maricopa County Superior Court,
15   which Ocwen and U.S. Bank later removed to this Court. (Doc. 1.)
16            On June 17, 2018, Plaintiffs filed an amended complaint. (Doc. 34.)
17                            SUMMARY JUDGMENT STANDARD
18            A party moving for summary judgment “bears the initial responsibility of informing
19   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
20   depositions, answers to interrogatories, and admissions on file, together with the affidavits,
21   8
             Plaintiffs dispute the assignment by questioning the existence of a beneficial interest
22   in the deed of trust following the note’s securitization. (Doc. 80 ¶ 11.) As discussed infra
     Part II.C., a loan’s securitization does not alter the interests of the parties thereto. The
23   Court also takes judicial notice of the notarized Assignment of Deed of Trust executed on
     July 10, 2014 and recorded in the official records of the Maricopa County Recorder on
24   December 18, 2014. (See Doc. 53 ¶ 6, Ex. 6 [Assignment of Deed of Trust]); see Fed. R.
     Evid. 201(b)(2). Plaintiffs advance no evidence calling its authenticity into question. The
25   Court in turn finds the fact of its assignment to U.S. Bank beyond reasonable dispute.
     9
             In re Morgan Stanley Mortg. Pass-Through Certificates Litig., No. 09 CIV 2137
26   LTS MDH (S.D.N.Y.).
     10
27           Plaintiffs dispute this fact by challenging the assignment’s validity. (Doc. 80 ¶ 17.)
     As discussed infra Part II.B., Arizona law entitled U.S. Bank to the note’s assignment
28   following its acquisition of the note from Bank of America, which had acquired the same
     from LaSalle following their merger.


                                                   -5-
 1   if any,’ which it believes demonstrate the absence of a genuine issue of material
 2   fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
 3   production, the moving party must either produce evidence negating an essential element
 4   of the nonmoving party’s claim or defense or show that the nonmoving party does not have
 5   enough evidence of an essential element to carry its ultimate burden of persuasion at
 6   trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000).
 7   “If . . . [the] moving party carries its burden of production, the nonmoving party must
 8   produce evidence to support its claim or defense.” Id. at 1103.
 9          “Summary judgment is appropriate when ‘there is no genuine dispute as to any
10   material fact and the movant is entitled to judgment as a matter of law.’” Rookaird v. BNSF
11   Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “A genuine
12   dispute of material fact exists if ‘there is sufficient evidence favoring the nonmoving party
13   for a jury to return a verdict for that party.’” United States v. JP Morgan Chase Bank
14   Account No. Ending 8215 in Name of Ladislao V. Samaniego, VL: $446,377.36, 835 F.3d
15   1159, 1162 (9th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–
16   50 (1986)). The court “must view the evidence in the light most favorable to the nonmoving
17   party and draw all reasonable inference in the nonmoving party’s favor.” Rookaird, 908
18   F.3d at 459. Summary judgment is also appropriate against a party who “fails to make a
19   showing sufficient to establish the existence of an element essential to that party’s case,
20   and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.
21                                          ANALYSIS
22   I.     The Morgan Stanley Defendants
23          Although the Morgan Stanley Defendants advance a variety of reasons why they are
24   entitled to summary judgment, the Court will begin by addressing their arguments that
25   Plaintiffs’ claims against them fail to present “an actual case or controversy” and fail for
26   lack of “standing.” Indeed, the Court is required to address those arguments first—if
27   subject matter jurisdiction is lacking, the Court would be powerless to address the merits
28   of their other summary judgment arguments. See, e.g., Sinochem Int’l Co. v. Malaysia Int’l


                                                 -6-
 1   Shipping Corp., 549 U.S. 422, 430–31 (2007) (“[A] federal court generally may not rule
 2   on the merits of a case without first determining that it has jurisdiction over the category
 3   of claim in suit (subject-matter jurisdiction) . . . .”); Moore v. Maricopa Cty. Sheriff’s
 4   Office, 657 F.3d 890, 895 (9th Cir. 2011) (“[A] district court must first determine whether
 5   it has jurisdiction before it can decide whether a complaint states a claim.”).
 6          In a nutshell, the Morgan Stanley Defendants’ jurisdictional argument is that
 7   although they were the original lenders and servicers on Plaintiffs’ loan, they transferred
 8   their interests in that loan to other entities many years ago, so any declaration from this
 9   Court about their current ability to foreclose on Plaintiffs’ home would be gratuitous. (See
10   Doc. 57 at 8 [“[T]here is no dispute regarding [the Morgan Stanley Defendants’] current
11   interest in the Note and Deed of Trust: there is no such interest . . . .”].) They frame this
12   as both a lack of an “actual controversy” and as a “standing” issue. (Id.) In response,
13   Plaintiffs concede that “[t]he Morgan Stanley Defendants [were] named in this action for
14   the sake of judicial economy” and defend this approach by arguing that “the Morgan
15   Stanley Defendants’ presence in the litigation serves a useful purpose in clarifying the legal
16   resolution of the matter if the Court holds that the transfers claimed to have occurred are
17   invalid.” (Doc. 81 at 2, 6.) Plaintiffs also state that, “[i]f the Morgan Stanley Defendants
18   are willing to stipulate that under no circumstances [will] the authority to foreclose revert
19   to them, the Gards[] do not object to dismissing them from the case.” (Id. at 6.)
20          These concessions make clear that the Court lacks subject matter jurisdiction over
21   Plaintiffs’ claims for declaratory relief against the Morgan Stanley Defendants. Those
22   entities haven’t had anything to do with Plaintiffs’ loan for many years. Two entirely
23   different entities, Ocwen and U.S. Bank, were responsible for the aborted 2017 trustee’s
24   sale that prompted Plaintiffs to file this lawsuit. In essence, Plaintiffs are hoping to secure
25   a declaration that if the Court determines in this lawsuit that the Morgan Stanley
26   Defendants’ long-ago efforts to transfer their interests in the loan to other entities were
27   unsuccessful (meaning the Morgan Stanley Defendants would still retain those interests
28   today), and if the Morgan Stanley Defendants respond to this hypothetical ruling by


                                                  -7-
 1   attempting to initiate a foreclosure action, such a foreclosure effort would be invalid.
 2          In other words, Plaintiffs are seeking an advisory opinion about a hypothetical set
 3   of facts. This is impermissible. “The oldest and most consistent thread in the federal law
 4   of justiciability is that federal courts will not give advisory opinions.” 13 Wright & Miller,
 5   Federal Practice & Procedure § 3529.1 (3d ed. 2002). Instead, the Constitution limits the
 6   federal judicial power to cases and controversies. U.S. Const. art. III, § 2. “If a dispute is
 7   not a proper case or controversy, the courts have no business deciding it, or expounding
 8   the law in the course of doing so.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341
 9   (2006).
10          The Declaratory Judgment Act, under which Plaintiffs presumably seek relief,
11   likewise demands “a case of actual controversy” before a federal court “may declare the
12   rights and other legal relations of any interested party seeking such declaration.” 28
13   U.S.C. § 2201(a). Such a controversy must be “definite and concrete . . . real and
14   substantial.” Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240–41 (1937). Indeed, the
15   Act’s “actual controversy” requirement is indistinguishable from the Article III limitation.
16   MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 126–27 (2007). Absent a case or
17   controversy, “a complaint solely for declaratory relief under 28 U.S.C. § 2201 will fail for
18   lack of jurisdiction under Rule 12(b)(1).” Rhoades v. Avon Prods., Inc., 504 F.3d 1151,
19   1157 (9th Cir. 2007). Federal courts also retain “unique and substantial discretion in
20   deciding whether to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S.
21   277, 286 (1995).
22          For these reasons, the Court will dismiss Plaintiffs’ claims against the Morgan
23   Stanley Defendants due to a lack of subject matter jurisdiction.11
24   11
            The Court further notes that, because Ocwen and U.S. Bank aren’t presently
     pursuing a trustee’s sale of Plaintiffs’ home, there is some question as to whether Plaintiffs’
25   request for declaratory relief against those entities presents a justiciable controversy. Some
     courts have declined to issue declaratory relief in the absence of a pending foreclose action.
26   See, e.g., Chruszch v. Bayview Loan Serv., LLC, 2015 WL 6756130, *2 (D. Or. 2015) (“The
     mere possibility of future foreclosure action by Defendants is not enough to create a real
27   and immediate controversy between the parties.”); Bisson v. Bank of Am., N.A., 919 F.
     Supp. 2d 1130, 1139 (W.D. Wash. 2013) (“The allegations in the complaint are not specific
28   enough to establish that there is any immediate controversy that is about to erupt—indeed,
     no specific Plaintiffs are alleged to be in default or facing foreclosure . . . .”). Nevertheless,

                                                   -8-
 1   II.    Ocwen And U.S. Bank
 2          A.     Statute Of Limitations
 3          The first issue raised in the dueling summary judgment motions filed by Ocwen and
 4   U.S. Bank (Doc. 52) and Plaintiffs (Doc. 62) is whether the statute of limitations for
 5   pursuing a foreclosure action has expired. Plaintiffs contend the statute expired in October
 6   2016—that is, six years after the payment deadline specified in the “Notice of Intent to
 7   Accelerate” they received from Saxon in September 2010. Ocwen and U.S. Bank disagree,
 8   arguing that (1) the “Notice of Intent to Accelerate” didn’t actually accelerate the loan, but
 9   merely noted that loan might be accelerated in the future, and (2) the alleged 2010
10   acceleration was, in any event, waived or rescinded by the “Notice of Default” that
11   Plaintiffs received in May 2012.
12          The Court agrees with Ocwen and U.S. Bank. Put simply, the September 2010
13   “Notice of Intent to Accelerate” didn’t trigger an acceleration.
14          In Arizona, actions for foreclosure under a deed of trust are governed by a six-year
15   statute of limitations. Andra R. Miller Designs LLC v. U.S. Bank, N.A., 418 P.3d 1038,
16   1042 (Ariz. Ct. App. 2018) (citing A.R.S. §§ 12–548, 33–816). “When a creditor has the
17   power to accelerate a debt, the six-year statute of limitations begins to run on the date the
18   creditor exercises that power.” Id. at 1043. Critically, for acceleration to occur, “the
19   creditor must undertake some affirmative act to make clear to the debtor it has accelerated
20
     Ocwen and U.S. Bank haven’t raised a justiciability challenge and the Court concludes,
21   pursuant to its independent obligation to ensure that subject matter jurisdiction exists, that
     Plaintiffs’ decision to file this lawsuit less than two months after a foreclosure action was
22   initiated in 2017 shows “there is a substantial controversy, between parties having adverse
     legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory
23   judgment.” MedImmune, 549 U.S. at 127 (citation and internal quotation marks omitted).
     Admittedly, the foreclosure action was subsequently cancelled—a development that, under
24   the right set of facts, might eliminate justiciability. See, e.g., Kowalsky v. Deutsche Bank
     Nat’l Tr. Co., 2015 WL 5770523, *1-3 (D.N.J. 2015) (homeowners’ request for declaratory
25   relief failed to present an actual controversy, even though a foreclosure action had
     previously been scheduled, because the auction was cancelled in 2010, the lawsuit wasn’t
26   filed until December 2014, and there was no evidence the defendants had a present intent
     to foreclose); Kerwin v. Bank of Am., N.A., 2014 WL 3101323, *4 (D. Minn. 2014)
27   (identifying cancellation of foreclosure auction as an alternative basis for denying
     declaratory relief). Such facts, however, aren’t present here. Indeed, the filings by Ocwen
28   and U.S. Bank in this matter give the distinct impression that they intend to pursue
     foreclosure if and when they prevail.


                                                 -9-
 1   the obligation, even if the parties contractually agree the option to accelerate a debt need
 2   not require a notice to the debtor.” Id. at 1043 (quotation omitted). Common examples
 3   include demanding full payment before all installments are due, commencing foreclosure
 4   proceedings, filing a debt collection action, or repossessing the property. Hummel v.
 5   Rushmore Loan Mgmt. LLC, 2018 WL 3744858, *4 (D. Ariz. 2018) (listing examples).
 6   None describes the notice issued here.
 7          Still, Plaintiffs insist the Notice’s title (“Notice of Intent to Accelerate”) and
 8   warning that acceleration “may” follow a failure to pay the delinquent amount were clear
 9   enough. (Doc. 79 at 5–6.) This argument lacks merit. Neither statement reasonably
10   communicated that acceleration had occurred—to the contrary, these statements merely
11   noted the possibility that the right to accelerate could be exercised in the future. Hummel,
12   2018 WL 3744858, at *4 (finding defendant’s “notice of default and intent to accelerate
13   does not ‘make clear’ that the debt had in fact been accelerated”).
14          Context dispels any lingering doubt. The notice begins by informing Plaintiffs that
15   they are in default and specifying the steps by which they might cure the default. (Doc. 63
16   at 31.) Only after doing so does the notice discuss the possible consequences of failing to
17   pay the delinquent amount—namely, by listing the same acts that ordinarily trigger
18   acceleration. (Id. [warning of possible demand for immediate full payment, invocation of
19   foreclosure proceedings, and if permitted, filing a debt collection suit].) Plaintiffs mistake
20   these threats for inevitabilities. And they do so despite the notice’s subsequent assurance
21   that Plaintiffs “have the right to reinstate the Note should we accelerate all sums due under
22   the Note,” as well as its invitation “to work with [Plaintiffs] to resolve this matter and avoid
23   the necessity of accelerating payment of your loan and possible foreclosures.” (Id.,
24   emphases added.)      Thus, the notice did not merely stop short of acceleration.             It
25   affirmatively put off the decision, invited Plaintiffs to discuss resolution without
26   acceleration, and told them to be on the lookout for specific actions by which acceleration
27   might later occur.
28          Finding no genuine dispute as to whether the notice accelerated Plaintiffs’


                                                  - 10 -
 1   obligation under the note, the Court grants summary judgment to Ocwen and U.S. Bank on
 2   Plaintiffs’ statute of limitations claim.
 3          B.     Ownership Challenge
 4          Plaintiffs likewise fail to rebut U.S. Bank’s ownership of the note and foreclosure
 5   authority as holder of the deed of trust.
 6          Arizona law provides for enforcement of a negotiable instrument by its “holder.”
 7   A.R.S. § 47–3301. A “holder” is defined as “[t]he person in possession of a negotiable
 8   instrument that is payable either to bearer or to an identified person that is the person in
 9   possession.” Id. § 47–1201(B)(21)(a). Possession of negotiable instruments is transferred
10   by “negotiation.” Id. § 47–3201(A). Effective negotiation typically requires both “transfer
11   of possession of the instrument and its indorsement by the holder.” Id. § 47–3201(B). But
12   “[i]f an instrument is payable to bearer, it may be negotiated by transfer of possession
13   alone.” Id. Indeed, “[a] person may be a person entitled to enforce the instrument even
14   though the person is not the owner of the instrument or is in wrongful possession of the
15   instrument.” Id. § 47–3301.12
16          Plaintiffs suggest the questionable antecedent transfer of the note from MSCC to
17   MSCI—and ostensibly nonexistent transfers following subsequent mergers and
18   acquisitions—calls into question the subsequent indorsement by allonge from MSPB to
19   U.S. Bank. (Doc. 62 at 7–9; Doc. 79 at 8–9.) U.S. Bank maintains that (1) its “undisputed
20   possession of the Note,” standing alone, entitles it to seek foreclosure “regardless of how
21   the Note was transfered” and (2) the underlying transfers were, in any event, valid. (Doc.
22   52 at 10–12; Doc. 90 at 6-7.)
23          The Court agrees with U.S. Bank. If the original blank indorsement to MSCI was
24   valid, U.S. Bank’s possession of the note makes it the holder. See A.R.S. § 47–3205(B)
25   (“When indorsed in blank, an instrument becomes payable to bearer and may be negotiated
26   12
            Arizona law would protect Plaintiffs against a deficiency judgment following a
27   trustee’s sale, even if the sale was made for the wrong beneficiary. See A.R.S. § 33–814(G)
     (precluding deficiency judgments after trustee sale of residential property); Hogan v. Wash.
28   Mut. Bank, N.A., 277 P.3d 781, 784 (Ariz. 2012) (refusing “show the note” requirement
     based on said protection).


                                                 - 11 -
 1   by transfer of possession alone until specially indorsed.”). If not, MSPB’s indorsement by
 2   allonge accomplished the same result.          See id. § 47–3204(A) (“For the purpose of
 3   determining whether a signature is made on an instrument, a paper affixed to the instrument
 4   is a part of the instrument.”). In the latter scenario, the note’s transfer would have given
 5   its transferee a “specifically enforceable right to the unqualified indorsement of the
 6   transferor.” See id. § 47–3203(C). This right then would have passed by way of merger
 7   and acquisition from LaSalle to Bank of America to U.S. Bank. U.S. Bank’s later request
 8   that MSPB, as successor by merger to MSCC, indorse the note to U.S. Bank thus merely
 9   served to resolve any lingering uncertainty concerning the sufficiency of possession alone.
10   Id. (requiring indorsement to complete negotiation of instrument previously transferred for
11   value).
12             Plaintiffs’ remaining arguments fail to create a reasonable dispute concerning U.S.
13   Bank’s alleged lack of note possession. Relying on an affidavit from their mortgage expert,
14   Plaintiffs argue that stamping the note “Original” calls its originality into question and that
15   the presence of “ample room for endorsement” on the note’s final page undermines the
16   validity of the attached allonges. (Doc. 88 at 5.) But Plaintiffs offer no legal basis for
17   either view. The Court meanwhile finds nothing inherently suspect about stamping
18   documents to keep track of originals. And so long as it is affixed to the note, indorsement
19   may be made via allonge.13 See A.R.S. § 47–3204(A). Moreover, “[a]n indorsement on
20   an allonge is valid even though there is sufficient space on the instrument for an
21   indorsement.” Id., cmt. 1.
22             U.S. Bank’s ownership of the note is thus beyond reasonable dispute, as is its
23   foreclosure authority as trustee. Erickson v. Ditech Fin., LLC, 2017 WL 1508596, *8-10
24   (D. Ariz. 2017). The Court therefore grants summary judgment to Ocwen and U.S. Bank
25   on Plaintiffs’ foreclosure authority claim.
26             …
27
     13
28          Plaintiffs make no argument in their briefs disputing whether the allonges were
     attached to the note. The Court accordingly considers the issue undisputed.


                                                   - 12 -
 1          C.     Effect Of Securitization On Ability To Foreclose
 2          Plaintiffs contend that investors in Morgan Stanley Mortgage Loan Trust 2006-8AR
 3   Pass-Through—that is, the real estate mortgage investment conduit (“REMIC”) that
 4   includes their mortgage—cannot initiate foreclosure proceedings. (Doc. 62 at 9–10.) They
 5   reach this conclusion by relying on an (at best) tangentially related Washington Supreme
 6   Court case, which they say bolsters their expert’s conclusory opinion that a REMIC trust
 7   cannot foreclose on a homeowner. (Id. at 9, citing Cashmere Valley Bank v. State Dep’t of
 8   Revenue, 334 P.3d 1100 (Wash. 2014).)
 9          This argument is unavailing. Even assuming, for the sake of argument, that REMIC
10   trust investors cannot foreclose on Plaintiffs’ home, that doesn’t resolve the foreclosure
11   rights of the trustee and noteholder—in this case, U.S. Bank.
12          To the extent Plaintiffs suggest their mortgage’s securitization immunizes it from
13   foreclosure altogether, the opposite is true. Indeed, “[t]he argument that parties lose their
14   interest in a loan when it is assigned to a trust pool or REMIC has been rejected by
15   numerous courts.” Logvinov v. Wells Fargo Bank, 2011 WL 6140995, *3 (N.D. Cal. 2009);
16   accord Albritton v. Tiffany & Bosco, P.A., 2013 WL 3153848, *8 (D. Ariz. 2013).
17          Thus, the Court will grant summary judgment to Ocwen and U.S. Bank on
18   Plaintiffs’ argument that their mortgage’s securitization limits U.S. Bank’s foreclosure
19   authority.
20          D.     Double Recovery
21          The final “claim for relief” asserted in the amended complaint is that the “Morgan
22   Stanley Mortgage Loan Trust 2006-8AR Pass-Through Trust Certificate Holders have
23   already recovered” for Plaintiffs’ default pursuant to a settlement in another case, so
24   “[a]llowing these certificate holders to also foreclose on the Gards’ home would amount to
25   double recovery on the part of the certificate holders,” which “provides an independent
26   basis for declaring that none of the named Defendants has authority to execute a trustee
27   sale of the Property.” (Doc. 34 ¶¶ 61–64.)
28          In their motion for summary judgment, Ocwen and U.S. Bank challenge this claim,


                                                  - 13 -
 1   arguing that (1) the “Morgan Stanley Mortgage Loan Trust 2006-8AR” wasn’t a party to
 2   the settlement agreement in the other case and (2) it is self-evident that the loan still hasn’t
 3   been paid off. (Doc. 57 at 16–17.) Notably, Plaintiffs do not address or dispute these
 4   arguments in their response; in fact, they concede both points. (Doc. 63 ¶ 3; Doc. 80 ¶ 12.)
 5             The Court will grant summary judgment to Ocwen and U.S. Bank on this claim.
 6   This is primarily because Plaintiffs haven’t adduced any evidence to support the allegation
 7   in their complaint that the Morgan Stanley Mortgage Loan Trust 2006-8AR was a party to
 8   the settlement agreement at issue.
 9                                                   ***
10             Accordingly, IT IS ORDERED that:
11             (1)   The Morgan Stanley Defendants’ motion for summary judgment (Doc. 57)
12   is granted;
13             (2)   The Morgan Stanley Defendants’ request for judicial notice (Doc. 58) is
14   denied as moot;
15             (3)   Ocwen’s and U.S. Bank’s motion for summary judgment (Doc. 52) is
16   granted;
17             (4)   Plaintiffs’ motion for summary judgment (Doc. 62) is denied;
18             (5)   Ocwen’s and U.S. Bank’s request for judicial notice (Doc. 53) is granted in
19   part;
20             (6)   Plaintiffs’ motion to withdraw admissions (Doc. 77) is denied as moot; and
21             (7)   The Clerk of Court shall enter judgment accordingly and terminate this
22   action.
23             Dated this 7th day of August, 2019.
24
25
26
27
28


                                                  - 14 -
